                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


FADRIAN ANDREW SMITH,

                       Plaintiff,

               v.                                             Case No. 21-C-1048

BELLIN HEALTH HOSPITAL,

                       Defendant.


                                      SCREENING ORDER


       Plaintiff Fadrian Smith, who is currently representing himself, filed this action against

Defendant Bellin Health Hospital. District courts are permitted to screen every complaint,

regardless of a plaintiff’s fee status. 28 U.S.C. § 1915(e)(2)(B); Hoskins v. Poelstra, 320 F.3d

761, 763 (7th Cir. 2003). Subject matter jurisdiction cannot be waived and may be “raised sua

sponte by the court at any point in the proceedings.” Hawxhurst v. Pettibone Corp., 40 F.3d 175,

179 (7th Cir. 1994). After reviewing the complaint, the Court finds that it has no subject matter

jurisdiction over this action based on either federal question jurisdiction under 28 U.S.C. § 1331

or diversity jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiff alleges that, on August 30, 2019,

Dr. Mohammed Jazayeri removed a Medtronic heart monitoring device from underneath

Plaintiff’s skin and replaced it with an unknown implant. He asserts that Defendant violated his

rights by subjecting him to an unethical clinical research study. 1

       Plaintiff has failed to sufficiently plead a federal question. For a court to consider federal

question jurisdiction, a well-pleaded complaint must establish “that federal law creates the cause


1
   Plaintiff also includes numerous allegations against non-defendants. Because Plaintiff’s
allegations against those entities and individuals do not relate to his allegations against Defendant,
they will not be considered by the Court.

          Case 1:21-cv-01048-WCG Filed 09/10/21 Page 1 of 2 Document 4
of action or that plaintiff’s right to relief necessarily depends on resolution of a substantial question

of federal law.” Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463 U.S. 1, 27–28 (1983).

Although Plaintiff seeks to bring this action pursuant to 42 U.S.C. § 1983, that section imposes

civil liability on any person who, under color of law, “subjects or causes to be subjected, any

citizen of the United States or other person within the jurisdiction [of the United States] to the

deprivation of any rights, privileges, or immunities secured by the Constitution and laws” of the

United States. The purpose of § 1983 is “to provide compensatory relief to those deprived of their

federal rights by state actors.” Felder v. Casey, 487 U.S. 131, 141 (1988). A private hospital and

its employees are not state actors and thus cannot be named as defendants in a § 1983 action. See

Babchuk v. Ind. Univ. Health, Inc., 809 F.3d 966 (7th Cir. 2016).

        Diversity jurisdiction exists when there is complete diversity of citizenship among the

parties to an action and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a)(1).

Complete diversity of citizenship means that “none of the parties on either side of the litigation

may be a citizen of the state of which a party on the other side is a citizen.” Howell v. Tribune

Entm’t Co., 106 F.3d 215, 217 (7th Cir. 1997). Complete diversity does not exist in this case

because Plaintiff and Defendant are citizens of Wisconsin.

        For these reasons, this action is dismissed sua sponte for lack of subject matter jurisdiction.

Plaintiff’s motion for leave to proceed without prepayment of the filing fee (Dkt. No. 2) is

DENIED. The Clerk is directed to enter judgment accordingly.

        SO ORDERED at Green Bay, Wisconsin this 10th day of September, 2021.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                   2

          Case 1:21-cv-01048-WCG Filed 09/10/21 Page 2 of 2 Document 4
